UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1687


EUNICE TYABO BANKOLE,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    January 21, 2010            Decided:     February 11, 2010


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


David Goren, Silver Spring, Maryland, for Petitioner.       Tony
West, Assistant Attorney General, Jennifer L. Lightbody, Senior
Litigation Counsel, Robbin K. Blaya, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eunice Tyabo Bankole, whose identity and citizenship

are in dispute, petitions this court for review of an order from

the Board of Immigration Appeals (“Board”), which dismissed her

appeal    of    the    Immigration   Judge’s     (“IJ”)   order   denying    her

motions to reopen proceedings and for reconsideration of the

IJ’s prior order denying her asylum, withholding of removal, and

protection under the Convention Against Torture.

               This court reviews the Board’s denial of a motion to

reopen for abuse of discretion.               8 C.F.R. § 1003.2(a) (2009);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Nken v. Holder, 585

F.3d 818, 821 (4th Cir. 2009).               A denial of a motion to reopen

must be reviewed “with extreme deference.”                Barry v. Gonzales,

445 F.3d 741, 744 (4th Cir. 2006).              This court will reverse the

denial of a motion to reopen only if the denial is “arbitrary,

irrational, or contrary to law.”               Mosere v. Mukasey, 552 F.3d

397, 400 (4th Cir. 2009) (internal quotation marks omitted),

cert. denied, 130 S. Ct. 137 (2009).

               Bankole first argues the IJ abused her discretion by

failing   to     sua   sponte   reopen   proceedings.      However,   we    lack

jurisdiction to review the discretionary refusal to sua sponte

reopen proceedings.         Mosere, 552 F.3d at 400-01.           Accordingly,

the petition for review of this claim is dismissed for lack of

jurisdiction.

                                         2
            Bankole next asserts the IJ’s denial of reopening for

the   admission       of    supplemental    evidence       was     contrary    to    law.

Pursuant    to        the     governing    regulations,           such    supplemental

evidence must have been unavailable or undiscoverable at the

time of the initial hearing.               8 C.F.R. § 1003.2(c)(1) (2009);

see Barry, 445 F.3d at 747.                    After determining that Bankole

possessed the evidence proffered with the motion to reopen at

the time of the merits hearing, the IJ denied the motion.                            The

Board    affirmed      this    decision.         Because    neither       decision   was

contrary to the law of this Circuit, Mosere, 552 F.3d at 400, we

deny the petition for review as to this claim.

            This court similarly reviews the denial of Bankole’s

motion     for    reconsideration          for     an      abuse    of     discretion.

Narine v. Holder, 559 F.3d 246, 249 (4th Cir. 2009); Jean v.

Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).                        We will reverse

the Board’s decision only if it is arbitrary, irrational, or

contrary to law.           Narine, 559 F.3d at 249.

            A motion for reconsideration asserts that the Board

made an error in its earlier decision.                     Jean, 435 F.3d at 482-

83;   Obioha     v.    Gonzales,    431    F.3d    400,     408    (4th    Cir.   2005).

Motions that simply repeat contentions that have already been

rejected are insufficient to convince the Board to reconsider a

previous decision.            Ogundipe v. Mukasey, 541 F.3d 257, 263 (4th

Cir. 2008).

                                           3
            Bankole      argues    the    IJ      and    the       Board    abused       their

discretion      in    denying     reconsideration             of   the     order    denying

relief, because Bankole satisfied her burden of proof.                             However,

given    the    procedural      context     of     this       petition       for    review,

Bankole must demonstrate that the denial of reconsideration of

the evidentiary issues was arbitrary, irrational, or contrary to

law.     Narine, 559 F.3d at 249.               We have carefully reviewed the

record    and    conclude       that   Bankole          has    failed       to    make     the

requisite showing.        Accordingly, we deny the petition for review

of this claim.

            Finally,      Bankole      maintains          the       Board    abused       its

discretion in affirming the denial of reconsideration of her

claim    that    exceptional      circumstances           justified         her    untimely

asylum application.          However, we lack jurisdiction to consider

this claim.      See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009) (holding that this court “lack[s] jurisdiction to review

the immigration judge’s discretionary determination, as affirmed

by the [Board], that [an alien] had not demonstrated changed or

extraordinary        circumstances     to       excuse    her      untimely       filing”),

cert. denied, ___ S. Ct. ___, 2010 WL 58386 (U.S. Jan. 11, 2010)

(No. 09-194); see also Jean, 435 F.3d at 480-81.                             Accordingly,

we dismiss the petition for review as to this issue for lack of

jurisdiction.



                                            4
           For    these    reasons,       the   petition   for     review   is

dismissed in part for lack of jurisdiction and denied in part.

We   dispense    with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                PETITION DISMISSED IN PART;
                                                             DENIED IN PART




                                      5